IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


SEKEMA GENTLES,                             :   No. 353 EAL 2019
                                            :
                   Petitioner               :
                                            :   Petition for Allowance of Appeal
                                            :   from the Order of the
             v.                             :   Commonwealth Court
                                            :
                                            :
CITY OF PHILADELPHIA, MATTHEW               :
KALITA, THOMAS HAYES, AND LINDA             :
GREEN,                                      :
                                            :
                   Respondents              :


                                     ORDER



PER CURIAM

     AND NOW, this 7th day of January, 2020, the Petition for Allowance of Appeal is

DENIED.